UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7834


MOMOLU SIRLEAF,

                  Plaintiff - Appellant,

          v.

DAVID ROBINSON, Chief of Operations, VDOC, sued individually
and in official capacity; C. WALL, Chaplin, GraceInside
Chaplin Services, Inc., sued individually and in official
capacity,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  M. Hannah Lauck, District
Judge. (3:15-cv-00339-MHL-RCY)


Submitted:   April 8, 2016                    Decided:   May 5, 2016


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Momolu Sirleaf, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Momolu Sirleaf seeks to appeal the district court’s order

dismissing his action without prejudice for failing to pay an

initial partial filing fee of $5.70.                     On appeal, Sirleaf has

provided evidence that he did make the payment.                           Moreover, it

appears that a payment of $5.70 was received by the district

court and credited in another case.                    See Sirleaf v. Wall, No.

3:15-cv-00338-MHL-RCY (E.D. Va. Sept. 22, 2015 entry).

      This court may exercise jurisdiction only over final orders

of   the    district      court,    28     U.S.C.    § 1291    (2012),    and   certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).                The order Sirleaf seeks to appeal

is   neither      a   final   order      nor   an   appealable        interlocutory   or

collateral order.          See Goode v. Central Va. Legal Aid, 807 F.3d

619, 623 (4th Cir. 2015).                  Accordingly, we dismiss the appeal

for lack of jurisdiction and remand the case to the district

court      with    instructions       to    give     Sirleaf     an    opportunity    to

reinstate his case.           We dispense with oral argument because the

facts      and    legal   contentions       are     adequately    presented      in   the

materials        before   this     court    and     argument    would     not   aid   the

decisional process.

                                                              DISMISSED AND REMANDED



                                               2